Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 4/30/2021 has beenentered.
Status of the Claims
Claims 1-4, 7-11, 14-18, and 21-27 are pending. 
Allowable Subject Matter
Claims 1-4, 7-11, 14-18, and 21-27 are allowed:
Exemplary independent claim 1 recites a method, comprising: 
discovering, by at least one computer processor, at least one localization object of a plurality of localization objects in a software user interface (UI) to be localized according to a localization target; 
relating, by the at least one computer processor, a UI output with a corresponding localization object of the plurality of localization objects in a code-base index; 

wherein the first instance of the unique identifier is located in a code base corresponding to the code-base index, 
wherein the second instance of the unique identifier corresponds to the UI output, and 
wherein the code base is structured to comprise the unique identifier in a given context among the plurality of localization objects; 
retrieving, by the at least one computer processor, a reference to the corresponding localization object related to the UI output in response to a determination, per a rule configured to identify a pattern of faulty agreement, that the UI output is mismatched with the given context among the plurality of localization objects, with respect to the localization target; and Atty. Dkt. No. 3462.2110000-3 -LIPKA et al. Reply to Office Action of February 16, 2021Application No. 16/263,978 
outputting, by the at least one computer processor, the reference to the corresponding localization object in the code-base index into a ticket of an issue-tracking system responsive to the determination that the UI output is mismatched, wherein the corresponding localization object is accessible from the ticket using the reference to the corresponding localization object.
Independent claim 8 recites a system, comprising: a memory; and at least one processor coupled to the memory and configured to perform the method of claim 1. Independent claim 15 recites A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of claim 1. 

As noted by the applicant “However, Wang is directed to providing data to peripheral devices using a universal interface, and does not teach or suggest a "ticket of an issue- tracking system," that is output responsive to the determination that the UI output is mismatched where the "corresponding localization object is accessible from the ticket using the reference to the corresponding localization object." In particular, the combination of Yamamoto, Chang, and Wang do not teach or suggest an "issue-tracking system," nor that a ticket of any such system provides access to a localization object.”
Therefore, prior arts of record, alone or in combination, do not disclose or render obvious the combination of limitations set forth in Claims 1, 8, and 15. Therefore, Claims 1-4, 7-11, 14-18, and 21-27 are allowed.
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.